NO. 07-06-0121-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                      JULY 20, 2006

                          ______________________________


                        MIGUEL JAIME TORREZ, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 31st DISTRICT COURT OF LIPSCOMB COUNTY;

                  NO. 1105; HON. STEVEN RAY EMMERT, PRESIDING

                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

                               MEMORANDUM OPINION

       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and

his attorney both have signed the document stating that appellant withdraws his appeal.

TEX . R. APP . P. 42.2(a). No decision of this Court having been delivered to date, we grant

the motion. Accordingly, the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.

                                                  James T. Campbell
                                                       Justice
Do not publish.